—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered January 13, 2000, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to prove his identity as the perpetrator of the robberies of two of the complainants is not preserved for appellate review since it was not advanced on his motion for a trial order *233of dismissal based on the People’s failure to prove a prima facie case (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Polk, 284 AD2d 416). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s identity as the robber beyond a reasonable doubt (see, People v Rivera, 275 AD2d 802). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The imposition by the Supreme Court of consecutive sentences on the robbery counts was proper since the defendant committed two separate and distinct acts in robbing the two complainants (see, People v Mejias, 278 AD2d 249). Furthermore, the imposition of consecutive sentences was not excessive (see, People v Tam Phan, 225 AD2d 715).
The defendant’s remaining contention is without merit. Ritter, J. P., Krausman, S. Miller and Florio, JJ., concur.